MEMORANDUM **
Naira Nadirovna Guseinova, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252, and we grant the petition for review and remand for further proceedings.
The BIA determined that Guseinova’s failure to provide her fingerprints prior to her removal hearing was a sufficient reason for the IJ to deem her relief applications abandoned. The BIA, however, did not have the benefit of our intervening decision in Cui v. Mukasey, 538 F.3d 1289 (9th Cir.2008), which held that the denial of a motion to continue for fingerprint processing prior to April 1, 2005 (the effective date of 8 C.F.R. § 1003.47) may be an abuse of discretion. We therefore remand for the BIA to reconsider its dismissal of Guseinova’s appeal. See id. at 1292-95; see also Karapetyan v. Mukasey, 543 F.3d 1118, 1129-32 (9th Cir.2008).
In light of our disposition, we do not address Guseinova’s remaining contentions.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.